Citation Nr: 1512559	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-09 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from March 1980 to June 1984 and from December 1990 to April 1991.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an April 2011 rating decision of the VA Regional Office (RO) in Waco, Texas that, in pertinent part, granted service connection for PTSD, effective from December 21, 2009, rated 10 percent disabling.  The Veteran appealed for a higher initial rating.

The case was remanded for further development by Board decision in January 2014.  

By RO rating determination in June 2014, the 10 percent rating for PTSD was increased to 30 percent, effective from December 21, 2009.


FINDING OF FACT

PTSD has been manifested by no more than an occasional decrease in reliability and productivity over the course of the appeal period.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for PTSD are not met. §§  1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran of the information and evidence needed to substantiate and complete the claim, to include notice of what evidence the claimant could provide in support of the claim, the evidence VA would attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim and affording VA examinations.  These examinations are adequate to render a determination as to the issue on appeal.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.157(c) (2014).  As such, the claim is ready to be considered on the merits.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2014).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2014). 

The Veteran's service-connected PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014) and is subject to the criteria of the General Rating Formula for Mental Disorders that provide for the following: 

A 30 percent rating applies where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

In assessing the degree of psychiatric disability, the Global Assessment of Functioning (GAF) score is applicable and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2014). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate evaluations ("staged") rating may be assigned for separate periods of time based on the facts found. Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In determining the level of current impairment, it is essential that the disability be considered in the context of the entire recorded history. 38 C.F.R. § 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.3 (2014).

Factual Background

VA outpatient clinical records dating back to August 2009 reflect that following consultation for symptoms that included anxiety, depression and sleep impairment, the Veteran was determined to have some PTSD symptoms that were not severe with a GAF score of 48.  Between January and March 2010, the appellant denied suicidal and aggressive ideation.  It was noted that he worked as a paint inspector but had a legal record that kept him from finding substantial work.  He denied psychotic symptoms but reported flashbacks of his time in Desert Storm that were triggered by smells and sounds.  He related that he had nightmares about his time in Iraq where he saw a lot of casualties and dismemberments.  The Veteran initially reported sleep problems but later indicated that he was sleeping OK.  He related that anxiety and isolation were prevalent symptoms.  

The appellant underwent a VA examination in February 2011 for PTSD purposes.  He provided a history of troubles dating back to the early 1990s, particularly an incident in 1993 when he was experiencing excessive anger and was charged with kidnapping his girlfriend at gunpoint for which he spent six weeks in prison.  The Veteran stated that following that incident, he had a lot of problems with depression and tried to overdose and/or kill himself by carbon monoxide.  He felt guilt and shame about what had happened in 1993.  He related that he had had no suicidal thoughts since that time.  The Veteran said that he was currently having difficulty falling and staying asleep.  He indicated that his interest in things and his energy level were low.  He admitted to poor motivation and high anxiety in general.  He denied panic attacks and psychosis.  He rated his depression as 8 on a 10 (8/10) scale.  He reported experiencing some nightmares from his time in Desert Storm but denied current flashbacks or intrusive thoughts.  He said that he avoided things that reminded him of being in military.  The Veteran related that he had some anger management issues, was hypervigilant, easily startled and  emotionally distant from others.  He stated that "Everything has been ripped apart since Desert Storm."

The Veteran was reported to have been self-employed since 2003 in environmental/asbestos testing.  He said he was having a difficult time making money because he procrastinated in all necessary tasks, including phone calls and paperwork.  It was noted that he was divorced with two sons with whom he was in contact.  He indicated that he had few friends or family and did not feel worthy of a new relationship.  He said that he went to the movies by himself occasionally, but had no hobbies.  He stated that he slept frequently during the day.  It was reported that he did not consistently take his medication.  He reported occasional suicidal ideation but no attempt to follow through.  

On mental status examination, the Veteran was observed to be casually but neatly dressed and groomed.  He was cooperative but exhibited some fidgeting and restlessness during evaluation.  He was alert and oriented.  Speech was spontaneous with normal rate, tone, rhythm and volume.  Mood appeared to be anxious and depressed.  Affect was normal in range and intensity with appropriate thought content.  He assessed his depression and anxiety level as 7/10.  Recent and remote memory, judgment and concentration were intact.  Thinking was coherent, logical, and goal directed with no loose associations or flight of ideas.  There was no psychotic symptomatology.  Insight was fair.  There was no evidence of suicidal or homicidal ideation or danger to himself or others.  Following examination, diagnoses of PTSD and major depressive disorder on Axis I were rendered.  A GAF score of 48 was provided.

The Veteran was most recently examined for VA compensation and pension purposes in February 2014.  The examiner noted that the Veteran reported having symptoms at that time that included irritability, sleep disturbance with nightmares and related fatigue, troubling recall of traumatic events, difficulty with concentration, attention and short-term memory, hypervigilant thoughts and behaviors, avoidance of stimuli associated with his combat experiences, depression, low self-esteem, less interest in once preferred activities, lack of motivation, poor sleep and self isolative preferences.  The examiner stated that depression appeared to be related to post military life stressors, including divorce, financial strain and a history of arrest for kidnapping.  It was reported that he had a primary diagnosis of PTSD and that his symptoms appeared to be generally mild to occasionally moderate in severity resulting in an occasional decrease in work efficiency, or that there were intermittent periods or inability to perform occupational tasks due to PTSD signs and symptoms but generally satisfactory functioning.  

VA outpatient records dated between April 2011 and February 2012 reflect that the Veteran returned for treatment for first time in over a year.  It was reported that he struggled with guilt over past offenses and sought therapy.  He continued to deny suicidal and aggressive ideation.  He indicated that he was sleeping better on current medication.  The appellant reported continuing flashbacks and anxiety.  He denied psychotic symptoms.  Bipolar disorder was added to his problem list in June 2011.  

Legal Analysis

Review of the evidence discloses that the service-connected PTSD has primarily been manifested by symptoms that include anxiety and depression, no more than mild memory impairment, and complaints of occasional trouble concentrating.  The Veteran has indicated that he is detached from others and engages in avoidance and isolation behaviors.  He reports some sleep impairment, anger issues, flashbacks, nightmares, hypervigilance and startle response attributable to PTSD.  It has been noted that he is divorced and that romantic relationships are problematic for him.

The Board observes, however, that while the appellant reports a number of symptoms and difficulties associated with PTSD, the record reflects that his mental status and cognitive functioning have been intact over the years.  He is shown to be fully oriented, with logical and coherent speech and no evidence of a thought disorder.  It appears that medication management has been helpful in alleviating sleep impairment.  Judgment and insight are substantially intact.  The Veteran has consistently denied homicidal and suicidal ideation and plan, despite referencing some vague suicidal thoughts.  He has always denied psychotic symptoms, including auditory and visual hallucinations.  There is no evidence of delusions or impulse control problems in VA outpatient clinic notes or on examination.

Treatment notes dating from 2009 reflect some fluctuating symptoms, but the Veteran's condition is to generally shown to be stable.  The is no evidence of panic attacks, inappropriate behavior, obsessive ritualistic behavior or other untoward symptomatology.  The evidence reflects that he has adequate coping skills, has no personal hygiene issues and has maintained long-term self-employment despite some lack of motivation and tendency to procrastinate.  He admits to having some friends and maintains contact with his children.  His pastimes include going to the movies despite isolative tendencies.  Further, he has apparently remained self-employed during this time, without significant interference with employment shown.

The Board finds that the GAF score of 48 that has been assigned during the appeal period suggests serious symptoms.  However, the Veteran has not demonstrated such significant symptoms on examination.  In this regard, the Board points out that on most recent VA examination in 2014, the examiner determined that the symptoms associated with PTSD are no more than mild to moderate.  This comports with no more than an occasional decrease in reliability and productivity on the whole.  This disability picture is contemplated by the assigned 30 percent disability evaluation in effect since the date of the grant of service connection. See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) (DSM-IV)). 

In view of the above, the Board finds that the evidence on the whole does not demonstrate that the service-connected PTSD has worsened to the extent that the criteria for the 50 percent evaluation are met.  As well, neither the lay nor clinical evidence indicates symptomatology attributable to PTSD that includes flattened affect; circumstantial, circumlocutory, or stereotyped speech, panic attacks, difficulty in understanding complex commands, chronic short and long-term memory impairment, impaired judgment or abstract thinking, or significant difficulty in establishing and maintaining effective work and social relationships for which a higher rating is warranted. See Mauerhan v. Principi, 16 Vet. App. 436, 442-443 (2002).  The Board thus finds that the broad range of symptomatology exhibited by the Veteran is contemplated by the 30 percent disability evaluation that has been stablished and a higher rating is not warranted.

Finally, while there does appear to be some impairment in occupational and social functioning related to PTSD, this is contemplated in the award of the 30 percent disability evaluation currently established.  There is no indication that the Veteran has required hospitalization for PTSD or that his symptoms result in an exceptional or unusual disability picture warranting a remand for a referral to the Chief Benefits Director of VA's Compensation and Pension Service for extraschedular consideration. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In reaching this determination, the Board has considered the doctrine benefit of the doubt.  However, it is found that the preponderance of the evidence is against the claim and that doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.

____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


